Citation Nr: 1628397	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease, status post lateral meniscectomy with residual surgical scars.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran previously requested a hearing before the Board.  However, in a May 2014 statement, he indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

In February 2015, the Board remanded the current issue for further evidentiary development.

In a September 2015 statement, prior to recertification of the Veteran's appeal to the Board, a private attorney withdrew as the Veteran's representative.  38 C.F.R. § 14.631(c).  The Veteran has not appointed a different representative since that time.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDING OF FACT

Throughout the claim period, the Veteran's service-connected right knee disability has been manifested by flexion limited to no less than 120 degrees, with pain at 105 degrees; extension limited to no more than 0 degrees; degenerative joint disease; and removal of semilunar cartilage with symptoms that include swelling and stiffness in addition to pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, status post lateral meniscectomy with residual surgical scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.71a, Diagnostic Code 5260-5010 (2015).

2.  The criteria for a separate 10 percent disability rating for symptomatic removal of the semilunar cartilage of the right knee are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case here, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The duty to assist the Veteran has also been satisfied.  The RO has obtained service treatment records and post-service treatment records and the Veteran has submitted lay statements.  The Veteran has not identified any outstanding medical evidence that would be pertinent to the issue decided herein.

A VA examination was also conducted in March 2011.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2011 examination was adequate as it was based on a physical examination of the Veteran and provided the medical information needed to address the rating criteria relevant to the issue on appeal.

Additionally, the Agency of Original Jurisdiction (AOJ) endeavored to afford the Veteran another VA examination as instructed in the Board's February 2015 remand.  In that regard, a June 19, 2015, letter informed the Veteran that a particular VA Medical Center (VAMC) would be contacting him and also informed him of the importance of reporting for a scheduled examination and the potential consequences of failure to report under 38 C.F.R. § 3.655.  Attempts were then made to contact the Veteran regarding scheduling the examination.  Specifically, he was called on June 25, 2015, and another letter was sent to him, but he did not respond.  There is no evidence that the letters sent to the Veteran in June 2015 were returned as undeliverable, and the record further reflects the AOJ's efforts to confirm the Veteran's current address.  The VAMC canceled the examination request on July 7, 2015, due to an inability to contact the Veteran.  A July 8, 2015, note to the electronic claims file reflects that an additional attempt to call the Veteran was made on that date but was also unsuccessful.  In September 2015, the AOJ issued a supplemental statement of the case (SSOC) and mailed a copy of it to the Veteran.  The SSOC described the efforts that were made to reach him to schedule the examination and adjudicated the claim based on the evidence of record.

The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending a VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Veteran did not cooperate with the AOJ's and VAMC's efforts to schedule an examination in connection with his claim, the record reflects that he was afforded the opportunity to do so.  Accordingly, the Board finds that there has been substantial compliance with February 2015 remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  In light of the Veteran's failure to cooperate with VA's attempts to generate evidence through the provision of a contemporaneous examination, no further attempts to reschedule the examination need be taken, and the Board will decide the claim based on the evidence of record.  See 38 C.F.R. § 3.655.

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran is seeking an increased initial rating for his service-connected right knee degenerative joint disease, status post lateral meniscectomy with residual surgical scars ("right knee DJD").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis 
of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As this appeal is from the initial disability rating assigned upon an award of service connection, the entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,   4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011).

The Veteran's right knee DJD is currently rated as 10 percent disabling under Diagnostic Code 5260-5010.  38 C.F.R. § 4.71a (2015).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 indicates that the disability should be rated like degenerative arthritis based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to      the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent disability rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  Those ratings are the maximum ratings available under Diagnostic Codes 5258 and 5259, respectively.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

The Board also notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Following review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating higher than 10 percent for his service-connected right knee DJD under Diagnostic Code 5260-5010.  However, the Board also finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5259, for symptomatic removal of right knee semilunar cartilage, throughout the claim period.

Turning first to the rating assigned under Diagnostic Code 5260-5010, the Veteran's right knee DJD is rated under that code based on findings of degenerative changes and objective evidence of painful motion.  He has demonstrated, at worst, right knee flexion to 120 degrees, with pain beginning at 105 degrees, and right knee extension to 0 degrees.  The medical evidence does not show that the Veteran's limitation of flexion and extension, even considering pain and any additional limitations of function, warrant a compensable rating under Diagnostic Codes 5260 or 5261, let alone a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  During the March 2011 VA examination, when the foregoing ranges of motion were documented, the examiner also found that there was no additional limitation of motion of the Veteran's right knee following repetitive motion and no change in active or passive range of motion as a result of painful motion, weakness, impaired endurance, incoordination, or instability.  In short, a disability rating higher than 10 percent is not warranted under the relevant diagnostic codes for limitation of motion.  Similarly, a higher rating is not warranted for arthritis under Diagnostic Code 5010, as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.

However, Diagnostic Code 5259, symptomatic removal of semilunar cartilage, is applicable in this case, as the Veteran underwent a meniscectomy surgery of the right knee.  Diagnostic Code 5259 provides that a 10 percent rating may be assigned when the knee remains symptomatic.  In this case, the Veteran's symptoms primarily include pain, swelling, and stiffness of the right knee due to his in-service meniscectomy.  The Board finds that this symptomatology constitutes separate functional impairment that warrants assignment of a separate 10 percent rating under Diagnostic Code 5259 throughout the claim period.

On the other hand, the Board does not find that a higher, 20 percent rating is warranted under Diagnostic Code 5258 based upon dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board acknowledges that the Veteran has reported experiencing swelling and stiffness, as well as constant pain, in his right knee.  However, although swelling of the knee has been reported and observed, there is no objective evidence of effusion or edema into the right knee joint.  Moreover, the Veteran did not describe locking of his knee during his 2011 VA examination, and the examiner did not report locking or effusion at that time.  In short, although the Veteran has reported that his knee aches every day and swells a couple of times per week, the Board does not find that the evidence of record, viewed as a whole, suggests that a 20 percent rating under Diagnostic Code 5258 is more closely approximated.  Moreover, given the Veteran's descriptions of his symptoms, which focus primarily on pain and swelling of the knee, it cannot be said that his right knee disability is manifested by frequent episodes of locking and effusion.  As such, a higher, 20 percent rating is not warranted under Diagnostic Code 5258.

The Board further finds that a higher or separate rating under Diagnostic Code 5257 for knee impairment with recurrent subluxation or lateral instability is not warranted based on the evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. Although the Veteran reported in August 2014 correspondence that his right knee has "failed" on him while walking and his former attorney argued, in October 2014 correspondence, that stability testing was not performed during the Veteran's March 2011 VA examination, stability testing was, in fact, conducted during that examination.  The March 2011 VA examiner explicitly stated that instability was not shown and that drawer and Lachman tests were negative.  Moreover, objective lateral instability or subluxation of the right knee have not been shown at any point.  As there is no indication that the Veteran's right knee symptomatology more closely approximates recurrent subluxation or lateral instability, a higher or separate rating under Diagnostic Code 5257 is also not warranted.

In reaching the above determinations, the Board has also considered whether a higher rating may be assigned under any other diagnostic code relevant to knee disabilities.  Diagnostic Code 5256, ankylosis, is not applicable in this case, as there is no evidence of ankylosis of the right knee.  38 C.F.R. § 4.71a.  The Board finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are also not applicable here, as the medical evidence does not show that the Veteran has any of those disabilities.  38 C.F.R. § 4.71a.  In short, the Board has considered the other potentially applicable diagnostic codes, but finds that a higher rating is not warranted under those codes.

Additionally, the Board has considered whether a separate, compensable rating for the surgical scars on the Veteran's right knee is warranted.  However, the record, including the March 2011 VA examination report, does not reflect that the Veteran's surgical scars are painful or unstable, that they exceed a combined area of 39 square centimeters, or that they produce any disabling effects.  Accordingly, a separate rating for those scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

In reaching these conclusions, the Board has also considered the Veteran's lay assertions in support of his claim, including his report during the March 2011 VA examination of soreness in his knee when climbing stairs, walking for more than one mile, or running, and his August 2014 statement that his life has not been the same since his in-service right knee surgery due to symptoms such as swelling, constant pain, less mobility in the right knee than the left, and right knee "failure" while walking.  The Board has also considered the Veteran's former attorney's October 2014 report that the Veteran's knee symptoms, including soreness, pain, and daily fatigue, swelling a couple of times per week, and intermittent failure when walking limit the Veteran's ability to stay active and engage in athletic activities.  Notably, the Veteran's post-service treatment records, which are sparse, do not document reports of ongoing knee symptoms that are interfering with his daily activities, including the constant pain he has described during the course of this claim.  Indeed, during a May 2013 private annual physical examination, the Veteran described participating in daily exercise, including cardiovascular exercise and weight training, and also reported participating in soccer and wrestling.  He described several current medical conditions but no ongoing knee problems.  

Regardless, although the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which neither the Veteran nor his former attorney is shown by the record to possess, may provide evidence requiring medical knowledge.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2).  Here, competent evidence concerning the nature and extent of the Veteran's disability and directly addressing the criteria under which the Veteran's disability is evaluated has been provided by the medical personnel who have examined the Veteran during the current appeal.  To the extent the Veteran's and his former attorney's 2014 statements assert worsening since the March 2011 VA examination, as already discussed, the Veteran was afforded the opportunity to schedule a VA examination in 2015 but did not participate in that process as requested.  As a result, the Board must rely on the findings of the 2011 examination report, coupled with the other evidence currently of record, to determine the appropriate ratings.  See 38 C.F.R. § 3.655.  As already discussed, that evidence warrants assignment of a separate 10 percent rating under Diagnostic Code 5259, but does not warrant assignment of higher or additional separate ratings.

As a final matter, the Board has considered whether referral for extraschedular consideration is warranted for the time period on appeal.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, application of the three-part test established by the Court does not indicate that such referral is warranted.  The rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as applicable, reasonably describe the disability level and symptomatology associated with the Veteran's right knee disability and already discussed, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Furthermore, to the extent that the Veteran is arguing that the rating criteria are inadequate to address his symptomatology, he has not been frequently hospitalized for his right knee disability and there is no indication that it has caused marked interference with his current employment as a correctional officer.  Therefore, even if the rating criteria were found inadequate, the evidence does not reflect exceptional or unusual factors that would warrant referral of the claim for extraschedular consideration.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine but, to the extent the Veteran's claim was denied, finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating higher than 10 percent for right knee degenerative joint disease, status post lateral meniscectomy with residual surgical scars, is denied.

A separate 10 percent disability rating for symptomatic removal of right knee semilunar cartilage is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


